DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections/Objections
Objection to claims 2-13, 15 and 1-20 for minor informalities. 
Rejection of claim(s) 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	New claim 22 recites the limitation "wherein the one or more perturbing protrusions has a horizontal dimension that is equal to or greater than about 3/4 of the height of the fully inflated bag at the point above the one or more perturbing protrusions," however, said limitation constitutes new matter. 	While the instant specification, as originally filed, discloses wherein the one or more perturbing protrusions may have a horizontal dimension relative to the distance between the first and second edges of the bag, the specification is silent as to the horizontal dimension of the one or more perturbing protrusions relative to the height of the fully inflated bag, as claimed in claim 22. As such, said limitation  of new claim 22 constitutes new matter.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (previously cited; US 2016/0095279) in view of Selker (previously cited; US 2008/0274541).
Regarding claims 1 and 11, Brown discloses an inflatable bioreactor comprising: 	a bag including a top sheet and a bottom sheet being inflatable to provide an internal volume suitable for retaining a volume of culture liquid during flow of the culture liquid resulting from a rocking motion of the bag (FIGS. 9 and 10: bag (container assembly 16) includes a lower end wall 76 (bottom sheet) and an upper end wall (top sheet); the bag can be placed on a rocking stage; see ¶ [0079] and Claim 1);  	one or more perturbing protrusions extending upwardly from the bottom sheet toward, but not as far as, the top sheet and extending transversely to, or obliquely to, a direction of wave motion of the culture liquid (FIGS. 9 and 10: the baffles (130) arranged on the lower end wall (76) and extending transversely to, or obliquely to, a direction of wave motion of the culture liquid (the direction of the wave being along the sidewalls)). 	Brown discloses wherein a sparger can be incorporated on the bottom sheet of the bag so as to direct gas into the internal volume of the bag (¶ [0056] and [0061]). Brown further disclose wherein the sparger used can be any perforated structure through which gas can be passed to disperse small bubbles of gas into a liquid (e.g., tubes, tubes; [0056]). Brown, however, does not explicitly disclose wherein the one or more perturbing protrusions defines an internal chamber and a plurality of sparge holes for directing a gas into the internal volume of the bag.  	Selker discloses a disposable bioreactor comprising a bag having a bottom wall including one or more perturbing protrusions (FIG. 4; protuberances with orifices; ¶ [0030]). The one or more perturbing protrusions having an int an internal chamber and an orifice for directing a gas into the internal volume of the bag (i.e., protrusion (4.2) includes an internal chamber (lumen of the orifice/tube 4.3) and a hole (opening into the bag); FIG. 4; ¶ [0030]).  	In view of Selker, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the one or more perturbing protrusions of Brown with that of Selker. One of ordinary skill in the art would have made said modification because said modification would have resulted in a bioreactor having the added advantage of combining the sparger and the one or more perturbing protrusions of Brown as a single element and thereby reduce the manufacturing cost of the bioreactor. 	Modified Brown discloses wherein each of the one or more perturbing protrusions includes a hole (opening of lumen of the orifice/tube 4.3), but does not disclose wherein each of the one or more perturbing protrusions incudes a plurality of holes. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have incorporated additional internal chambers (orifices/tubes 4.3) into the one or more perturbing protrusions of modified Brown, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP § 2144.04 VI. B.).
Regarding claim 2, Brown further discloses wherein the one or more perturbing protrusions are heat-sealed to the bottom sheet (baffles 130 can be secured to the lower end wall (bottom sheet) of the bag by adhesive or welding; ¶ [0078]).
Regarding claim 3, modified Brown further discloses wherein at least one of the one or more perturbing protrusions extend linearly in a direction transverse to or oblique to the direction of wave motion (as shown in FIG. 10).
Regarding claim 10, modified Brown discloses the claimed one or more perturbing protrusions having a shape (FIG. 10; baffles 130B), but does not explicitly disclose wherein the shape is T-shape. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the one or more perturbing protrusions of Brown to have a T-shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art (see also MPEP 2144.04 IV.B.).
Regarding claim 12, modified Brown does not explicitly disclose wherein the sparge holes are positioned on vertical surfaces of at least one of the one or more perturbing protrusions. However, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C).
Regarding claim 13, modified Brown does not explicitly disclose wherein the sparge holes are positioned on horizontal surfaces of at least one of the one or more perturbing protrusion. However, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C).
Regarding claims 14 and 15, modified Brown discloses a bioreactor system comprising:  	the inflatable bioreactor of claim 1; and  	 a tray suitable for supporting the inflatable bioreactor in a rocking motion (FIG. 1: mixer table 12 supporting a bioreactor). 

Claim(s) 4-9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Selker as applied to claim 1 above, and further in view of Kern (previously cited, US 5,362,642).
Regarding claim 4, Brown discloses the inflatable bioreactor according to claim 1.  	Brown does not explicitly disclose wherein the bag comprises a first end edge and a second end edge positioned opposite one another, and a first side edge and a second side edge positioned opposite one another. 	Kern discloses that it is well known in the art to utilize two sheets of plastic material joined together at their peripheries by thermal or chemical bonding to form a bioreactor, e.g., bioreactor bag (see Kern at col. 1, lines 54-61). 	In view of Kern, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the bag of Brown of two sheets joined together at their peripheries to form a bioreactor bag, as disclosed by Kern (see Kern at col. 1, lines 54-61). 	The bag of modified Brown intrinsically would comprise a first end edge and a second end edge positioned opposite one another, and a first side edge and a second side edge positioned opposite one another.
Regarding claim 5, modified Brown discloses the claimed invention except for the rearrangement of the one or more perturbing protrusions centrally between the first end edge and the second end edge. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the one or more perturbing protrusions of modified Brown centrally between the first end edge and the second end edge, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the one or more perturbing protrusions centrally between the first end edge and the second end edge for the purpose of providing desired fluid flow profile and thus desired mixing within the bag (see also MPEP § 2144.04 VI. C.).
Regarding claim 6, modified Brown discloses wherein the one or more perturbing protrusions have a vertical dimension (Brown, FIG. 10), but does not explicitly disclose wherein the vertical dimension is equal to or less than about 1/4 of a height of the fully inflated bag at a point above the one or more perturbing protrusions. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the vertical dimension of the one or more perturbing protrusions of modified Brown with the claimed vertical dimension, since such a modification would involve only a mere change in size of a component. scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Further, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A.). One would have been motivated to scale the size of the one or more perturbing protrusions of modified Brown to be equal to or less than about 1/4 of a height of the fully inflated bag at a point above the one or more perturbing protrusions in order to provide desired fluid flow profile and thus desired mixing within the bag (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); MPEP 2144.04 IV. A.).
Regarding claim 7, modified Brown discloses wherein the one or more perturbing protrusions has a horizonal dimension (Brown at FIG. 10), but does not explicitly disclose wherein the horizontal dimension is equal to or greater than about 1/2 of a distance between the first side edge and the second side edge. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the horizontal dimension of the one or more perturbing protrusions of modified Brown with the claimed horizontal dimension, since such a modification would involve only a mere change in size of a component. scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Further, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A.). One would have been motivated to scale the size of the one or more perturbing protrusions of modified Brown to be equal to or greater than about 1/2 of a distance between the first side edge and the second side edge in order to provide desired fluid flow profile and thus desired mixing within the bag (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); MPEP 2144.04 IV. A.).
Regarding claim 8, modified Brown discloses wherein the one or more perturbing protrusions include a first perturbing protrusion and a second perturbing protrusion spaced apart from one another in a direction from the first side edge to the second side edge to define a gap therebetween (as shown in FIG. 10, the baffles are spaced apart forming a gap along the sidewalls).  	Assuming arguendo that modified Brown does not disclose spacing between the first and the second perturbing protrusion spaced apart from one another in a direction from the first side edge to the second side edge. However, modified discloses the claimed first and second side edges and the first and second perturbing protrusions. It would therefore been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the first and second perturbing protrusions of modified Brown between the first side edge and the second side edge, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated have made said modification for the purpose of providing desired fluid flow profile and thus desired mixing within the bag (see also MPEP § 2144.04 VI. C.).
Regarding claim 9, modified Brown discloses wherein the one or more perturbing protrusions include a first perturbing protrusion and a second perturbingprotrusion spaced apart from one another in a direction from the first end edge to the second end edge (as shown in FIG. 10, the baffles are spaced apart along the sidewalls).  	Assuming arguendo that modified Brown does not disclose spacing between the first and the second perturbing protrusion spaced apart from one another in a direction from the first end edge to the second end edge. However, modified discloses the claimed first and second end edges and the first and second perturbing protrusions. It would therefore been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the first and second perturbing protrusions of modified Brown between the first end edge and the second end edge, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated have made said modification for the purpose of providing desired fluid flow profile and thus desired mixing within the bag (see also MPEP § 2144.04 VI. C.).
Regarding claim 21, modified Brown discloses wherein the one or more perturbing protrusions have a vertical dimension (Brown, FIG. 10), but does not explicitly disclose wherein the vertical dimension is equal to about 1/10 of a height of the fully inflated bag at a point above the one or more perturbing protrusions. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the vertical dimension of the one or more perturbing protrusions of modified Brown with the claimed vertical dimension, since such a modification would involve only a mere change in size of a component. scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Further, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A.). One would have been motivated to scale the size of the one or more perturbing protrusions of modified Brown to be equal to about 1/10 of a height of the fully inflated bag at a point above the one or more perturbing protrusions in order to provide desired fluid flow profile and thus desired mixing within the bag (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); MPEP 2144.04 IV. A.).
Regarding claim 22, modified Brown discloses wherein the one or more perturbing protrusions has a horizonal dimension (Brown at FIG. 10), but does not explicitly disclose wherein the one or more perturbing protrusions has a horizontal dimension that is equal to or greater than about 3/4 of the height of the fully inflated bag at the point above the one or more perturbing protrusions. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the horizontal dimension of the one or more perturbing protrusions of modified Brown with the claimed horizontal dimension, since such a modification would involve only a mere change in size of a component. scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Further, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A.). One would have been motivated to scale the size of the one or more perturbing protrusions of modified Brown to be equal to or greater than about 3/4 of the height of the fully inflated bag at the point above the one or more perturbing protrusions, in order to provide desired fluid flow profile and thus desired mixing within the bag (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); MPEP 2144.04 IV. A.).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Selker as applied to claim 1 above.
Regarding claim 10, Brown discloses the inflatable bioreactor according to claim 1.  	Brown discloses the claimed one or more perturbing protrusions having a shape (FIG. 10; baffles 130B), but does not explicitly disclose wherein the shape is T-shape. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the one or more perturbing protrusions of Brown to have a T-shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art (see also MPEP 2144.04 IV.B.).
Response to Arguments
In response to the Applicant’s arguments on pages 8 to 10, Applicant’s arguments are noted but they are not persuasive. 
As discussed in the rejection, Brown is the primary reference and discloses a bag having one or more perturbing protrusions (FIGS. 9 and 10: baffles 130) for aiding in mixing of the culture in the bag ([0078]-[0079]). The bag further includes a sparger having a plurality of openings (FIG. 6: sparger 92) disposed on the bottom of the bag ([0061]). Selker was relied upon for disclosing baffles that is combined with air openings. Similar to Brown, Selker discloses that the baffles (FIG. 4: 4.2) enhance the mixing of the content within bioreactor vessel ([0030]). Selker further discloses that the baffles combined with air sparger opening enhances the mixing and sparging efficiency of the bioreactor vessel. Selker further discloses that the orifices/tube can be an element of the one or more perturbing protrusions or a separate element ([0030]).In view of Selker, it would have been prima facie obvious to one of ordinary skill in the art to have combined the baffles and sparger of Brown to comprise a single element as disclosed by Selker, in order to reduce the manufacturing cost of the bioreactor. Further, one would have made said modification for the purpose of enhancing the mixing and sparging efficiency of the bioreactor vessel, as disclosed by Selker ([0030]).  	Modified Brown discloses that each of the one or more perturbing protrusions includes a hole (opening of the lumen of the orifice/tube 4.3 into the vessel), but does not disclose wherein each of the one or more perturbing protrusions incudes a plurality of holes. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have incorporated additional internal chambers (orifices/tubes 4.3) into the one or more perturbing protrusions of modified Brown, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP § 2144.04 VI. B.).  	Moreover, in response to the Applicant’s argument that the reliance on case law without discussion of underlying facts is improper, as discussed in MPEP § 2144, “if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rational used by the court.” Further, the facts in the prior legal decision related to the duplication of parts are discussed in MPEP § 2144.04 (VI) (B) cited in the Office Action. Further, the Office action meets the basic requirements of a prima facie case of obviousness outlined in MPEP § 2143 (B). Moreover, as discussed in the rejection, Brown discloses baffles and a sparger having a plurality of openings, and Selker discloses at least one baffle having a single opening. Thus, duplicating the opening of the baffle of Selker would require a mere duplication of the opening of the baffle of Selker. As such, it is respectfully submitted that the combination is proper and meets the structure of the claimed one or more perturbing protrusions.  	As to the Applicant’s argument in last paragraph on page 9, it is noted that the claims as currently drafted does not require the internal chamber to have a plurality of sparge holes. The claims rather require the plurality of sparge holes as an element of the perturbing protrusion and not specifically an element of the internal chamber.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tunac (US 5,075,234) discloses a bioreactor vessel comprising a perturbing protrusions that is combined with microporous air spargers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799